Exhibit 10.5

AMENDMENT FIVE

TO THE

SAVINGS EQUALIZATION PLAN OF NEWMONT

WHEREAS, the Savings Equalization Plan of Newmont (the “Plan”) was restated by
Newmont USA Limited (the “Plan Sponsor”) effective December 31, 2008; and

WHEREAS, the Plan Sponsor wishes to amend the Plan effective January 1, 2016
consistent with current and past practice; and

WHEREAS, Section 9.02 of the Plan authorizes the Plan Sponsor to amend the Plan
from time to time.

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Section 10.14, “Distribution Delay for Specified Employees,” is restated as
follows:

Section 10.14.  Distribution Delay for Specified Employees.  This Section
applies only to amounts credited under the Plan that accrue and become vested
and earned on or after January 1, 2005.  In the case of a distribution to a
Specified Employee due to the Specified Employee’s Separation from Service, such
distribution may not be made or commence before the date which is 6 months after
the date of the Specified Employee’s Separation from Service with the Company
or, if earlier, the date of the Specified Employee’s death.  Notwithstanding the
foregoing, the Administration Committee or its delegate may adopt administrative
practices that extend beyond the above requirements of this Section for purposes
of compliance with Code Section 409A.  Such administrative practices shall be
set forth in writing as an Appendix to the Plan.

2. Appendix C, “Administrative Practice Regarding Six Month Distribution
Delays,” is added to the Plan as attached hereto and incorporated herein by this
reference.

3. The Administration Committee or its delegate is hereby authorized to take all
action necessary to implement this amendment.

The foregoing was adopted this 6th day of December, 2016.

NEWMONT USA LIMITED

By /s/ Stephen P. Gottesfeld

Name Stephen P. Gottesfeld

Title Vice President





Savings Equalization Plan of Newmont

Amendment Five Effective January 1, 2016

Page 1 of 1

2398199

--------------------------------------------------------------------------------

 



SAVINGS EQUALIZATION PLAN OF NEWMONT

APPENDIX C

 

ADMINISTRATIVE PRACTICE

REGARDING SIX-MONTH DISTRIBUTION DELAYS

 

 

Internal Revenue Code (“Code”) Section 409A requires that a distribution to a
“Specified Employee” that is payable due to the Specified Employee’s Separation
from Service may not be made prior to 6 months after the date of Separation of
Service.  The determination of a “Specified Employee” under Code Section 409A
and regulations issued thereunder is complex and, under current Company
practices, administratively cumbersome.  Accordingly, consistent with past
practice, the Savings Equalization Plan of Newmont (the “Plan”) shall apply the
following administrative practices in applying the six-month payment delay with
respect to distributions from the Plan for certain individuals.

 

An individual who is among the top paid 50 Employees of Newmont, determined
without regard to whether the Employee is a Plan Participant, who has a
Separation from Service shall not receive a distribution from the Plan prior to
a date that is 6 months after the date of the Employee’s Separation from
Service.

 

The determination of the top 50 paid Employees shall be based on the Employee’s
Compensation received in the immediately preceding calendar year and
classification as a top 50 paid Employee shall be in effect from the April 1
following the year the Compensation was received until the following March
31st.  For purposes of this Administrative Practice, Compensation shall be
determined in accordance with a safe-harbor definition of Compensation set forth
in Code Section 415(c) and the regulations issued thereunder.  The definition of
Compensation shall be uniformly applied.

 

Capitalized terms herein shall have the same meaning as defined in the Plan.

 

Dated the 22nd day of November, 2016.

 

 

 

/s/ Pat Keenan      

Signed

 

 

Patrick Keenan               

Print Name of Committee Member or Delegate

 

2398210

--------------------------------------------------------------------------------